IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                     June 11, 2009 Session

       NANCY RANDOLPH DEAKINS v. LYNN LAMPTON DEAKINS

                      Appeal from the Circuit Court for Hamilton County
                       No. 06D1225    W. Jeffrey Hollingsworth, Judge



               No. E2008-00074-COA-R3-CV - FILED SEPTEMBER 30, 2009




D. MICHAEL SWINEY , J., concurring.


                I concur fully in the Opinion of this Court. I write separately only to further address
one specific issue concerning Husband’s “need” as related to alimony. I agree with the Opinion of
this Court that “the record did not indicate any apparent barrier preventing Husband from using his
education and training to gain new employment...” and that Husband’s successful treatment for his
alcoholism rendered him capable of working at a paying job.

                I agree with the Opinion of this Court that the evidence shows that Husband as an
adult having both the ability and the health to work at some gainful employment has the
responsibility to do so. I believe this principle would apply as equally if the parties’ positions were
reversed and it was Wife in Husband’s position. Given this, I believe the holding of this Court as
expressed in the Court’s Opinion should be and would be the same even if the parties’ positions were
reversed.




                                                       ___________________________________
                                                       D. MICHAEL SWINEY, JUDGE